Thompson, J.
The plaintiff seeks to recover of the defendant, damages occasioned by the worrying, maiming and killing of plaintiff’s sheep by dogs, June 22, 1893. This action is brought under Y. S. sec. 4841, which provides that upon failure of the selectmen of a town to perform the duties prescribed in Y. S. *331secs. 1836 and 1839, the party suffering the loss may recover the same with costs of such town in an action of debt founded upon sec. 1811., This section was enacted in 1891. The plaintiff’s sheep were in jured and killed prior to its enactment. The only question raised in argument, is whether sec. 1811 is retrospective in its effect.
It is the rule of law that a statute will not be so construed as to operate retrospectively, unless the intention to give it such force is clearly .expressed in the act, or to be inferred by necessary implication from the language of the act taken by itself and in connection with the subject matter of the enactment. Lowry v. Keyes, 14 Vt. 66; Briggs v. Hubbard, 19 Vt. 86; Richardson, Admr. v. Cook, 37 Vt. 599; Hine v. Pomeroy, 39 Vt. 211; State v. Welch, 65 Vt. 50. Section 18Í1 creates a liability on the part of towns in respect to such damages, which' did not previously exist. There is nothing in the language of this section nor in the subject to which it relates, to indicate that the legislatúre intended it to apply to cases in which the non-feasance of the selectmen had already occurred at the time it went into effect-On the contrary, its language and scope is such as to clearly indicate that it was intended only to apply prospectively. Therefore the plaintiff’s declaration discloses no cause of action against the defendant and its demurrer should have been sustained.

Judgment reversed, demurrer sustained and second count of the declaration adjudged insufficient, and judgment for the defendant to recover its costs.